Worden, J.
This was an action by the appellee, who was the wife of William T. Smith, against the appellants, under the 12th section of the act of 1873, to regulate the sale of intoxicating liquoi’s, etc., Acts 1873, p. 151, to recover damages for personal injuries inflicted upon her by her said husband in consequence of his intoxication, brought about by the sale to him of intoxicating liquor by the defendants.
The cause was tried by the court, who found for the plaintiff, and assessed her damages at thirty-five dollars, and rendered judgment, over a motion for a new trial.
The appellants have assigned as error, that the complaint did not state facts sufficient, and that the motion for a new trial should have prevailed.
The counsel for the appellant have, in their brief, properly omitted to urge any objection to the complaint, as it is clearly good.
The motion for a new trial called in question nothing but the sufficiency of the evidence to sustain the finding, there being no question raised as to the admission or exclusion of evidence.
Upon looking through the evidence, we are satisfied that it fairly justified the finding. We omit to set out the evidence, as it would subserve no useful purpose, the statute under which the action was brought having been repealed.
The judgment below is affirmed, with costs and ten per cent, damages.